

115 S3174 IS: Marijuana Freedom and Opportunity Act
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3174IN THE SENATE OF THE UNITED STATESJune 28, 2018Mr. Schumer (for himself, Ms. Duckworth, Mr. Sanders, Mr. Kaine, Mr. Merkley, Mr. Wyden, Mr. Bennet, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo decriminalize marijuana, and for other purposes.1.Short titleThis Act may be cited as the Marijuana Freedom and Opportunity Act.2.Decriminalization of marijuana(a)Marihuana removed from schedule of controlled substancesSubsection (c) of schedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812) is amended—(1)by striking marihuana; and(2)by striking tetrahydrocannabinols.(b)Removal of prohibition on import and exportSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960) is amended—(1)in paragraph (1)—(A)in subparagraph (F), by inserting or after the semicolon;(B)by striking subparagraph (G); and(C)by redesignating subparagraph (H) as subparagraph (G);(2)in paragraph (2)—(A)in subparagraph (F), by inserting or after the semicolon;(B)by striking subparagraph (G); and(C)by redesignating subparagraph (H) as subparagraph (G);(3)in paragraph (3), by striking paragraphs (1), (2), and (4) and inserting paragraphs (1) and (2);(4)by striking paragraph (4); and(5)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively.(c)Conforming amendments to controlled substances actThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended—(1)in section 102(44) (21 U.S.C. 802(44)), by striking marihuana,;(2)in section 401(b) (21 U.S.C. 841(b))—(A)in paragraph (1)—(i)in subparagraph (A)—(I)in clause (vi), by inserting or after the semicolon;(II)by striking (vii); and(III)by redesignating clause (viii) as clause (vii);(ii)in subparagraph (B)—(I)by striking clause (vii); and(II)by redesignating clause (viii) as clause (vii);(iii)in subparagraph (C), in the first sentence, by striking subparagraphs (A), (B), and (D) and inserting subparagraphs (A) and (B);(iv)by striking subparagraph (D);(v)by redesignating subparagraph (E) as subparagraph (D); and(vi)in subparagraph (D)(i), as so redesignated, by striking subparagraphs (C) and (D) and inserting subparagraph (C);(B)by striking paragraph (4); and(C)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively;(3)in section 402(c)(2)(B) (21 U.S.C. 842(c)(2)(B)), by striking , marihuana,;(4)in section 403(d)(1) (21 U.S.C. 843(d)(1)), by striking , marihuana,;(5)in section 418(a) (21 U.S.C. 859(a)), by striking the last sentence;(6)in section 419(a) (21 U.S.C. 860(a)), by striking the last sentence;(7)in section 422(d) (21 U.S.C. 863(d))—(A)in the matter preceding paragraph (1), by striking marijuana,; and(B)in paragraph (5), by striking , such as a marihuana cigarette,; and(8)in section 516(d) (21 U.S.C. 886(d)), by striking section 401(b)(6) each place the term appears and inserting section 401(b)(5).(d)Other conforming amendments(1)National forest system drug control act of 1986The National Forest System Drug Control Act of 1986 (16 U.S.C. 559b et seq.) is amended—(A)in section 15002(a) (16 U.S.C. 559b(a)) by striking marijuana and other;(B)in section 15003(2) (16 U.S.C. 559c(2)) by striking marijuana and other; and(C)in section 15004(2) (16 U.S.C. 559d(2)) by striking marijuana and other.(2)Interception of communicationsSection 2516 of title 18, United States Code, is amended—(A)in subsection (1)(e), by striking marihuana,; and(B)in subsection (2) by striking marihuana,.3.Level the economic playing field(a)EstimateOn an annual basis, the Secretary of the Treasury shall make a reasonable estimate of total tax revenue generated by the marijuana industry for the previous 12-month period.(b)TransferThe Secretary of the Treasury shall transfer from the general fund of the Treasury to the trust fund established under subsection (c) the greater of—(1)an amount equal to 10 percent of the amount estimated under subsection (a); and(2)$10,000,000.(c)Trust fund(1)In generalThere is established in the Treasury of the United States a trust fund to be known as the Marijuana Opportunity Trust Fund, which shall consist of amounts transferred under subsection (b).(2)Use of amountsAmounts in the trust fund established under paragraph (1) shall be made available to the Administrator of the Small Business Administration to provide loans under section 7(m) of the Small Business Act (15 U.S.C. 636(m)) to assist—(A)small business concerns owned and controlled by women, as defined in section 3 of that Act (15 U.S.C. 632), that operate in the marijuana industry; and(B)small business concerns owned and controlled by socially and economically disadvantaged individuals, as defined in section 8(d)(3)(C) of that Act (15 U.S.C. 637(d)(3)(C)), that operate in the marijuana industry.4.Highway safety research(a)Study; developmentThe Administrator of the National Highway Traffic Safety Administration (referred to in this section as the Administrator) shall—(1)carry out a study of the impact of driving under the influence of tetrahydrocannabinol on highway safety; and(2)develop enhanced strategies and procedures to reliably determine the impairment of a driver under the influence of tetrahydrocannabinol.(b)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $50,000,000 for each of fiscal years 2019 through 2023.5.Public health research(a)In generalThe Secretary of Health and Human Services, in consultation with the Director of the National Institutes of Health and the Commissioner of Food and Drugs, shall conduct research on the impacts of marijuana, including—(1)effects of tetrahydrocannabinol on the human brain;(2)efficacy of medicinal marijuana as a treatment for specific diseases and conditions; and(3)identification of additional medical benefits and uses of cannabis.(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Health and Human Services, $100,000,000 for each of fiscal years 2019 through 2023, for purposes of carrying out the activities described in subsection (a).6.Protect kidsThe Alcohol and Tobacco Tax and Trade Bureau of the Department of the Treasury shall promulgate regulations that—(1)require restrictions on the advertising and promotion of products related to marijuana, if the Secretary determines that such regulation would be appropriate for the protection of the public health, taking into account—(A)the risks and benefits to the population of individuals age 18 and under, including users and nonusers of marijuana products;(B)the increased or decreased likelihood that existing users of marijuana products who are age 18 and under will stop using such products; and(C)the increased or decreased likelihood that those age 18 and under who do not use marijuana products will start using such products; and(2)impose restrictions on the advertising and promotion of products related to marijuana consistent with and to the full extent permitted by the First Amendment to the Constitution of the United States.7.Grants for expungement of marijuana convictionsThere is authorized to be appropriated to the Attorney General to award grants to States and units of local government for the purpose of administering, expanding, or developing expungement or sealing programs for convictions of possession of marijuana $20,000,000 for each of fiscal years 2019 through 2023 with not less than 50 percent of those funds being directed to cover the cost of public defenders or legal aid providers.8.Rule of constructionNothing in this Act, or an amendment made by this Act, may be construed to modify the authority of the Federal Government to prevent marijuana trafficking from States that have legalized marijuana to those that have not.